DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 9-11, 16, 18, and 19 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 8, 12, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0125355 A1 [Lee] in view of “TE Sensor Solutions”, published March 2017 (hereinafter TE).

Regarding Claim 1:
Lee teaches a portable (the apparatus is not attached in place, and is thus portable) communication device (paras 53, 72, claim 17. The device uses a wireless network for remote control. Such a use shows its ability to communicate.), the device comprising: 
an apparatus for environmental sensing comprising: 
a housing (Fig. 2 (120)) including one or more ports for allowing an air flow between a surrounding environment and a cavity of the housing (Fig. 2, the hole admitting air into the cavity of (120)); 
one or more environmental sensors coupled to the housing and configured to sense an environmental agent included in the air flow (Fig. 2 (410, 420, 430); paras 47-48); and 
an optical source illuminating the cavity of the housing (Fig. 2 (220)) to decompose unwanted organic compounds (para 37).  
However, Lee fails to teach that one or more of the environmental sensors are miniature sensors. TE teaches miniature environmental sensors, such as humidity sensors (pages 24-25), photo optic sensors (page 29),  and pressure sensors (pages 44-48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the miniature sensors of TE in the device of Lee. One would have been motivated to do so since the sensors of TE provide effective measurements and reduced size. 

Regarding Claim 8:
The modified invention to claim 1 teaches the device of claim 1, wherein the environmental agent comprises at least one of volatile organic compounds (VOCs), ozone, nitrogen oxides, sulfur oxides, carbon monoxide, or humidity (Lee para 30, ethylene is an organic compound with a low boiling point. Thus, one of ordinary skill in the art would consider it to be a VOC).  

Regarding Claim 12:
Lee teaches a portable (the apparatus is not attached in place, and is thus portable) communication device (paras 53, 72, claim 17. The device uses a wireless network for remote control. Such a use shows its ability to communicate.), the device comprising: 
an apparatus for environmental sensing comprising: 
a housing (Fig. 2 (120)) including a port, wherein the port is configured to allow an air flow to and from a cavity of the housing (Fig. 2, the hole admitting air into the cavity of (120)); 
one or more environmental sensors coupled to the housing and configured to sense an environmental agent entered into the housing (Fig. 2 (410, 430); paras 47-48); and 
an optical source configured to illuminate the cavity of the housing  (Fig. 2 (220)) to decompose unwanted organic compounds (para 37), wherein the optical source is disposed outside the housing and on a sensor side of the housing (Fig. 2 shows that the optical sources (220) are dispose on the same sides as the sensors, among other places).  
Lee fails to teach that one or more of the environmental sensors are miniature sensors. TE teaches miniature environmental sensors, such as humidity sensors (pages 24-25), photo optic sensors (page 29),  and pressure sensors (pages 44-48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the miniature sensors of TE in the device of Lee. One would have been motivated to do so since the sensors of TE provide effective measurements and reduced size. 

Regarding Claim 14:
The modified invention to claim 12 teaches the device of claim 12, wherein the optical source comprises an ultra-violet (UV) source (para 34), wherein the UV source comprises a UV light-emitting diode (Lee paras 31, 34) configured to produce UVA or UVB spectra (para 34, 200-400 nm includes both the UVA and UVB spectra).

Regarding Claim 17:
Lee teaches a portable (the apparatus is not attached in place, and is thus portable) communication device (paras 53, 72, claim 17. The device uses a wireless network for remote control. Such a use shows its ability to communicate.), the device comprising: 
an environmental sensing apparatus comprising: 
one or more environmental sensors (Fig. 2 (410, 420, 430); paras 47-48) coupled to a housing (Fig. 2 (120)) and configured to sense an environmental agent in a cavity of the housing (paras 47-48); and 
an ultra-violet (UV) source illuminating the one or more environmental sensors (Fig. 2 (220), para 34; the light sources illuminate the cavity in which the sensors are disposed, and thus to decompose unwanted organic compounds and to prevent the one or more environmental sensors from being contaminated by the unwanted organic compounds (para 37- the UV light is used to decompose ethylene, thus accomplishing both of the above italicized intended uses), 
wherein the UV source and the one or more environmental sensors are packaged behind a waterproof membrane (Fig. 2 (140) contains both an environmental sensor and a UV source. The contents of (140) are placed behind (110 and 210), either of which is a waterproof membrane. Further, the contents of (14) are placed behind (120), which is also a waterproof membrane.) to reduce a footprint of the environmental sensing apparatus (the placement of the sensor and LEDs in (140) reduces the footprint relative to other options).  
However, Lee fails to teach that one or more of the environmental sensors are miniature sensors. TE teaches miniature environmental sensors, such as humidity sensors (pages 24-25), photo optic sensors (page 29),  and pressure sensors (pages 44-48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the miniature sensors of TE in the device of Lee. One would have been motivated to do so since the sensors of TE provide effective measurements and reduced size. 

Regarding Claim 20:
The modified invention to claim 17 teaches the device of claim 17, wherein the environmental agent comprises at least one of volatile organic compounds (VOCs), ozone, nitrogen oxides, sulfur oxides, carbon monoxide, or humidity (Lee para 30, ethylene is an organic compound with a low boiling point. Thus, one of ordinary skill in the art would consider it to be a VOC).

Claims 1, 12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2019/0298871 A1 [Dobrinsky].

Regarding Claim 1:
Dobrinsky teaches a portable (the apparatus is not attached in place, and is thus portable) communication device (para 86. The device uses a wireless network to communicate with a computer. Such a use shows its ability to communicate.), the device comprising: 
an apparatus for environmental sensing (Fig. 1) comprising: 
a housing (Fig. 1 (12)) including one or more ports for allowing an air flow between a surrounding environment and a cavity of the housing (Fig. 1 (26)); 
one or more environmental sensors coupled to the housing and configured to sense an environmental agent included in the air flow (Fig. 1 (36), para 67)); and 
an optical source illuminating the cavity of the housing (Fig. 1 (30)) to decompose unwanted organic compounds (paras 8, 71 describe using UV-A light. UV-A light acts to inherently decompose some organic compounds per the instant specification).  
However, Dobrinsky fails to teach that one or more of the environmental sensors are miniature sensors. TE teaches miniature environmental sensors, such as humidity sensors (pages 24-25), photo optic sensors (page 29),  and pressure sensors (pages 44-48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the miniature sensors of TE in the device of Dobrinsky. One would have been motivated to do so since the sensors of TE provide effective measurements and reduced size. 


Regarding Claim 12:
Dobrinsky teaches a portable (the apparatus is not attached in place, and is thus portable) communication device (para 86. The device uses a wireless network to communicate with a computer. Such a use shows its ability to communicate.), the device comprising: 
an apparatus for environmental sensing (Fig. 1) comprising: 
a housing (Fig. 1 (12)) including a port, wherein the port is configured to allow an air flow to and from a cavity of the housing (Fig. 1 (26)); 
one or more environmental sensors coupled to the housing and configured to sense an environmental agent entered into the housing (Fig. 1 (36), para 67)); and 
an optical source configured to illuminate the cavity of the housing  (Fig. 1 (30)) to decompose unwanted organic compounds (paras 8, 71 describe using UV-A light. UV-A light acts to inherently decompose some organic compounds per the instant specification), wherein the optical source is disposed outside the housing (Fig. 3 (30)) and on a sensor side of the housing (Fig. 1 shows that the light source and the sensors are located on the same side of the housing).  
However, Dobrinsky fails to teach that one or more of the environmental sensors are miniature sensors. TE teaches miniature environmental sensors, such as humidity sensors (pages 24-25), photo optic sensors (page 29),  and pressure sensors (pages 44-48). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the miniature sensors of TE in the device of Dobrinsky. One would have been motivated to do so since the sensors of TE provide effective measurements and reduced size. 


Regarding Claim 14:
The modified invention of claim 12 teaches the device of claim 12, wherein the optical source comprises an ultra-violet (UV) source (Dobrinsky para 7), wherein the UV source comprises a UV light-emitting diode (Dobrinsky paras 7, 54) configured to produce UVA or UVB spectra (Dobrinsky para 8).

Regarding Claim 15:
The modified invention of claim 14 teaches the device of claim 14, wherein the UV source is configured to allow light rays from the UV source to experience multiple internal reflections from an inner surface of the housing before reaching the environmental sensor (Dobrinsky Fig. 3), wherein the cavity of the housing includes an optical diffuser to evenly spread the UV light (Dobrinsky Fig. 3 (58), para 94).  


Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of TE, and further in view of US 2020/0086283 A1 [Tezuka].

Regarding Claim 2:
The modified invention of claim 1 teaches the device of claim 1, but fails to teach the device further comprising an air-permeable membrane between the one or more environmental sensors and the housing.  
Tezuka teaches covering sensors with waterproof air-permeable membranes made of porous PTFE, i.e. ePTFE, to reduce the effect of water and dust (paras 2, 68). Covering the Lee with the membrane of Tezuka would place said membrane between the sensors and the housing. It would have been obvious to one of ordinary skill in the art before the effective time of filing to cover the sensors of Lee with the ePTFE membrane of Tezuka. One would have been motivated to do so since the membrane would protect the sensors from dust and moisture (Tezuka para 2, 68).

Regarding Claim 3:
The modified invention of claim 2 teaches the device of claim 2, wherein the air-permeable membrane comprises a waterproof membrane, wherein the air-permeable membrane comprises expanded polytetrafluoroethylene (ePTFE). Tezuka para 2, 68. 

Regarding Claim 4:
The modified invention of claim 2 teaches the device of claim 2, wherein the optical source comprises an ultra-violet (UV) source (Lee para 34), wherein the UV source comprises a UV light-emitting diode (Lee paras 31, 34) configured to produce UVA or UVB spectra (Lee para 34, 200-400 nm includes both the UVA and UVB spectra);
and wherein the UV source is configured to initiate a photo-oxidation process to decompose unwanted organic compounds (Lee para 37).  

Regarding Claim 13:
The modified invention of claim 12 teaches the device of claim 12, but fails to teach the device further comprising a waterproof, air-permeable membrane between the one or more 
Tezuka teaches covering sensors with waterproof air-permeable membranes made of porous PTFE, i.e. ePTFE, to reduce the effect of water and dust (paras 2, 68). Covering the sensors of Lee with the membrane of Tezuka would place said membrane between the sensors and the housing. It would have been obvious to one of ordinary skill in the art before the effective time of filing to cover the sensors of Lee with the ePTFE membrane of Tezuka. One would have been motivated to do so since the membrane would protect the sensors from dust and moisture (Tezuka para 2, 68).

Claims 2, 4 and 6 are also rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky in view of TE, and further in view of US 2020/0086283 A1 [Tezuka].

Regarding Claim 2:
The modified invention of claim 1 teaches the device of claim 1, but fails to teach the device further comprising an air-permeable membrane between the one or more environmental sensors and the housing.  
Tezuka teaches covering sensors with waterproof air-permeable membranes made of porous PTFE, i.e. ePTFE, to reduce the effect of water and dust (paras 2, 68). Covering the light sensors of Dobrinsky with the membrane of Tezuka would place said membrane between the sensors and the housing. It would have been obvious to one of ordinary skill in the art before the effective time of filing to cover the sensors of Dobrinsky with the ePTFE membrane of Tezuka. Tezuka para 2, 68).

Regarding Claim 4:
The modified invention of claim 2 teaches the device of claim 2, wherein the optical source comprises an ultra-violet (UV) source (Dobrinsky abstract), wherein the UV source comprises a UV light-emitting diode (Dobrinsky para 7) configured to produce UVA or UVB spectra (Dobrinsky para 8);
and wherein the UV source is configured to initiate a photo-oxidation process to decompose unwanted organic compounds (UV-A light is inherently configured to initiate a variety of photo-oxidation processes for decomposes organic compounds. This is evident by the applicant’s use of UV-A light for the same purpose.).  

Regarding Claim 6:
The modified invention of claim 4 teaches the device of claim 4, wherein the UV source is disposed inside the cavity of the housing (Dobrinsky  Fig. 1 (30)), and wherein the UV source is arranged to allow UV light rays from the UV source to experience multiple internal reflections from an inner surface of the housing before reaching the environmental sensor (Dobrinsky para 95).  




Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The drawing objections and claim objections of record are withdrawn in light of applicant’s amendments.
The written description rejections of record are withdrawn in light of applicant’s amendments.

Drawings
The drawings were received on 10/28/20.  These drawings are accepted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (213), (313), and (413).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881